Bleckley, Chief Justice,
concurring.
It will be perceived that this judgment is not amendable as to the unmatured note. There is no possible amendment that could be made which would cure the defect in that part of the judgment; so, to that extent, the arrest was undoubtedly proper. Code, §3587. The plaintiff had his election between submitting to the arrest and moving to amend by reducing the recovery to the amount of the first note. He might prefer, and doubtless did prefer, that the judgment as a whole, rather than a part of it, should be set aside, so that ultimately the action should not fail as to either note; for he evidently, from his pleadings, has it in his power to prove to a jury that the second note was mature as well as the first. There is every probability that he would prefer that the whole judgment should be set aside to having it divided. At all events, he had no right *471to have the judgment stand as a whole, and that is the supposed right for which he contended below and now contends here.